KNIGHT, District Judge.
The defendants move to require the plaintiff to furnish a further bill of particulars. I have examined with care the bill of particulars as submitted. In addition to the bill of particulars, the deposition of the plaintiff has been taken and an order been made directing the plaintiff to permit the inspection of certain books and records. The purpose of the bill of particulars is to enable the defendants to answer. It seems to me from all the proceedings had herein the defendants are in a position now to answer the amended complaint. If there develops through the inspection aforesaid any necessity of the taking of further depositions, defendants will have the opportunity later to make an application therefor.